DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 are pending. Claims 1, 3 and 9 are currently amended. Claims 15-16 are newly added. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 04/27/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 04/27/2021 on pages 10-12, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Sharifi Mehr (US Patent No. 10,033,703) discloses secure sensitive data by encrypting the data with an envelope-based encryption scheme. An envelope includes a data encryption key reference ("DEKR") and data Sharifi Mehr, column 3, lines 1-9), Whitehead et al. (US Patent No. 9,959,280) discloses garbage collecting data previously tiered to cloud storage. A cloud object index can be generated and used to track objects stored in cloud storage. As objects within cloud storage are added or modified, the transactions can be tracked and the cloud object index can updated based on the activity (Whitehead, Abstract), HORNQUIST ASTRAND et al. (US Pub No. 2016/0217294) discloses implementing a cloud service that enables cloud data to be shared between different users in a secure manner. One embodiment involves a sharing manager and a sharing client, where the sharing manager is configured to manage various data components stored within a storage system managed by the cloud service. According to this approach, the sharing client is configured to interface with the sharing manager in order to carry out various encryption/decryption techniques that enable the cloud data to be securely shared between the users (HORNQUIST, Abstract), Shetty et al. (US Pub No. 2017/0286696) discloses a cloud object store facilitate strong data encryption, customer-management of object (encryption) keys, reductions in latency, globally-distributed object storage, and handling of streamed uploads. A method for encrypting objects stored in a cloud includes encrypting each object with a unique encryption (object) key. The plaintext object keys are generated in advance of uploads. The plaintext object keys can be stored in an object database in the cloud. Alternatively, the plaintext object keys can be provided to a customer's HSM, encrypted, and returned to the cloud, such that encrypted object keys, encrypted by the customer, are stored in the cloud. The cloud can alternatively encrypt the customer's object Shetty, Abstract) and Persaud et al. (US Patent No. 8,745,384) discloses securely storing data files in, or retrieving data files from, cloud storage. A data file transmitted to cloud storage from a client in an enterprise computing environment is intercepted by at least one network device. Using security information received from a management server, the data file is converted into an encrypted object configured to remain encrypted while at rest in the cloud storage (Persaud, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “providing, to the content consumer component, a uniform resource locator (URL) for the remote cloud storage system, the data object being stored in encrypted form on the remote cloud storage system, the URL specifying a DEK generated for the data object, wherein the content consumer component uses the URL to cause the remote cloud storage system to execute the user function code to decrypt the encrypted data object using the DEK and to return the resulting decrypted data object, and wherein the remote cloud storage system receives, from a second computing system different from the computing system, second user function code that when executed by the remote cloud storage system causes the remote cloud storage system to decrypt data objects of the second computing system in a manner different from decryption using the user function code from the computing system” (as recited in claims 1, 3 and 9). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437